C. J. Boatner, J.,
ad hoc. Where the lessee obtains and goes into possession under a lease from the agent of the owner of a certain tract of land, and subsequently obtains another lease from the owner, the second contract will be considered as merely ratifying the first, by which the lessee’s rights are to be determined.
2. The property leased being described as “ Ballina Plantation,” parol evidence is admissible to explain what the parties understood that description to include.
- 3. At the date of said lease, to the knowledge of both parties, a person was in possession of fifteen acres of land on Ballina Place, cleared and improved by him under a contract that h,e should' hold the same for a term of years, though his contract be unrecorded, he can maintain his possession, for the clearing made by him was not embraced, by fair construction, in the premises leased to the second lessee.